Exhibit 10.9

October 5, 2010

Igor Bilinsky

Dear Igor,

On behalf of Vical management, I am pleased to confirm our offer of full-time
employment with Vical.

As we discussed, the basic components of the position and compensation will be
as follows:

 

Title:

   Senior Vice President, Corporate Development

Reporting To:

   Vijay Samant, President and CEO

Salary Rate:

   $260,000 per year

Start Date:

   To be determined

In addition to your base salary you will be eligible for an annual performance
based bonus of 0-25% of your then current base salary. The first bonus payment
will be a guaranteed payment of $35,000 (gross). Additionally, if you are able
to negotiate a term sheet for Allovectin®, TransVax™, or CyMVectin™ by the end
of this year, you will receive a one-time $15,000 bonus, payable with the 2010
bonus payout in February 2011. If you leave Vical employment within 12 months of
your start date, you will be required to repay Vical this bonus, on a pro-rated
basis.

Additionally, you will receive stock options exercisable for 50,000 shares of
Vical common stock. These options will be granted by the Stock Plan Committee of
the Board and will reflect the fair market value of the stock on the date
granted. The specific terms and conditions of these options are governed by both
the Stock Incentive Plan of Vical Incorporated and the Option Agreement between
you and the company. These will be provided to you upon execution of the
required documents.

The enclosed benefit summary describes the benefits Vical currently offers to
its employees. The effective date of your benefit coverage is the first of the
month following your date of hire.

This offer is contingent upon a background check and drug screen. A positive
test or inconsistent background check information will result in rescission of
the offer.

Igor, this offer is also contingent upon (1) the execution of the Company’s
standard form of Employee Proprietary Information and Inventions Agreement (see
attachment), and (2) satisfying the requirements of the Immigration Control and
Reform Act. The latter issue can be accomplished by presenting a document or
documents that establish identity and eligibility for employment within three
days of commencing employment. A copy of the INS (Employment Eligibility
Verification) form is attached. If you have any questions with regard to
documents appropriate for these purposes, please contact me directly.



--------------------------------------------------------------------------------

Page 2

Your employment with Vical is “at-will”. In other words, either you or Vical can
terminate your employment at any time for any reason, with or without cause and
with or without notice. This term of employment is not subject to change or
modification of any kind except if in writing and signed by you and the
President & CEO of Vical.

Please note that this offer supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, between the
parties hereto with respect to the subject matters herein. It constitutes the
full, complete and exclusive agreement between you and Vical with respect to the
subject matters herein.

We look forward to working with you and are excited to have you as part of the
Vical team.

Sincerely,

Vijay Samant

President & CEO

 

 

To indicate your acceptance of this offer, please sign this letter and return it
to me.

This offer of employment is accepted and agreed to:

 

/S/    IGOR BILINSKY

     

10/7/10

   Igor Bilinsky       Date   